IN THE UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT



                          No. 99-11011


PATRICIA BIBBS; EZIL BIBBS;
HAMPTON UNIVERSITY; VANETTA KELSO,
                                           Plaintiffs-Appellants,

                                versus

CITY OF LUBBOCK, TX; ET AL,
                                           Defendants,

MIKE OVERLAND, Individually
and in his official capacity,
                                           Defendant-Appellee

                         _______________

                           No. 99-11379
                         _______________

PATRICIA BIBBS; EZIL BIBBS;
HAMPTON UNIVERSITY; VANETTA KELSO,
                                           Plaintiffs-Appellants,

                                versus

CITY OF LUBBOCK, TEXAS; ET AL,
                                           Defendants,

CITY OF LUBBOCK, TEXAS;
KEN WALKER, Individually and in his
official capacity as Police Chief;
DAVID HOUSER, Individually and in his official capacity;
KEITH JOBE, Individually and in his official capacity;
McNEILL, Individually and in his official capacity;
OFFICER HEARRON, Individually and in his official capacity,
                                        Defendants-Appellees.




          Appeal from the United States District Court
                  For the Northern District of Texas
                            (5:99-CV-193-C)

                             November 28, 2000

Before HIGGINBOTHAM and DeMOSS, Circuit Judges, and KENT*, District
Judge.

PER CURIAM:**

     This case arises from an unfortunate incident in which members

of the Lubbock Police Department arrested persons who proved to be

innocent.   With the benefit of briefs and able oral argument, we

are persuaded that the judgment entered below should be affirmed

for essentially the reasons stated by the trial court.

     We   add   only   the   observation   that   police   officers   enjoy

qualified immunity from liability for money damages.           This legal

protection reflects the fundamental principle that the officers

should not be mulcted in damages for law enforcement decisions a

reasonable police officer might make given the facts as they then

appeared to be – even though later their decision proves to have

been a mistake.    Our recognition of this protection does not imply



that we approve of the officers’ decisions. Mistakes were made and

acknowledged.

     AFFIRMED.

     *
        District Judge of the Southern District of Texas, sitting
by designation.
     **
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                     2